Case: 1:20-cv-06006 Document #: 1-29 Filed: 10/08/20 Page 1 of 3 PagelD #:136

IL Dept of Healthcare and Family Services
Division of Child Support Services

—_— MONTHLY BILLING STATEMENT OF CHILD SUPPORT ACCOUNT

Date: OCTOBER O01, 2017
NCP RIN: 147375703

RAYMOND N. ERVIN oO} ld(ren):
331 SPRINGSIDE LN P| P|
BUFFALO GROVE IL 60089-1650

 

Este es un aviso muy importante. Si usted no entiende este aviso, comuniquese con e] Centro
Ge Servicio al Consumidor en la Seccion de Marutencion de Ninos a 1-800-447-4278, donde le
podran explicar este aviso. Personas que usan teletipo (TTY) deben llamar a 1-800-626-6812.

This is an important notice. If you do not understand this notice, contact the Child Support
Customer Service Call Center at 1-800-447-4278 who can explain it to you. Persons with a TTY
device may Call 1-800-526-5812.

 

 

 

You are required to pay the terms of the child support order listed below. Attached are coupons to
send in with your payment when paying by check or money order.

Your last payment for $ 0.00 was received on

Entry date of Order of Support: 10/07/2004 Docket #: 04D001943

Support amounts are based on the following support order terms:

$ per current child support

$ 793.15 per MONTH past due child support (arrearage)

$ per current cash medical support

$s per past due cash medical support

$ per spousal support

$ per past due spousal support

$ 93,965.77 per MONTH other (must specify) In accordance with IL Public Act 093-1061
for a total of

$ 4,758.92 per MONTH to be forwarded to the State Disbursement Unit at the address
listed on the enclosed coupons.

Other Payment Options:

You may have your ordered child support payments automatically withdrawn from your checking, savings
or money market account. To take advantage of this easy method of paying your child support, you
may enro}] ontine at wwwiexpertpay.com. You must complete a separate enro) iment online at

for each child support order for which you make payments. At any time you begin
working for an employer, your employer will automatically be served an Order/Notice to Withhold
Income for Child Support, HFS 3683. To discontinue automatic withdrawals itt is your responsibility
to work directly through ExpertPay’s online web site, www.expertpay,.com

Www, 6-Chi ldspay.com

An easy and secure way for child support obligors to make their required child support payments
online using a credit card. Obligors will have to register to use this service. For Illinois cases,
a convenience fee is not chargec. Visa, MasterCard and Discover are accepted. It can take up to 7
business days before your payment ts posted to your child support account.

There is a registration process for first time users. Once registered, obligors can make payments
online using Visa, MasterCard or Discover. It can take up to 7 business days before your payment is
posted to your child support account.

 

IL Dept of Healthcare and Family Services - Payment Coupon for Child Support
Place the following information on your check/money order:

 

RAYMOND N. ERVIN Custodial Parent: SARINA A. ERVIN
331 SPRINGSIDE LN
BUFFALO GROVE IL 60089-1650 Amount Due This Payment: $ 4,758.92

Support Order/Docket#: 040001943 Date Due: 11/01/2017
FIPS: 1709700

 

 

 

Make check/money order payable to the State Disbursement Unit and mail this stub with your
payment to:

State Disbursement Unit Amount Paid: _$
PO Box 5400

Carol Stream IL 60197-5400 Check/Money Order Number:

 

HFS 2572 (R-4-14) 1478-1278
(SEQ: 3540F) E19
Case: 1:20-cv-06006 Document #: 1-29 Filed: 10/08/20 Page 2 of 3 PagelD #:137

IL Dept of Healthcare and Family Services
Division of Child Support Services
Oriver’s License Unit P4BPANQ4

—w= §6€=—C P.O. Box 19152
Springfield, IL 62794-9152

#200627 0249633274

RAYMOND N. ERVIN Date: NOVEMBER 05, 2017
331 SPRINGSIDE LN

BUFFALO GROVE IL 60089-1650

NCP RIN: 147375703
Oriver’s License #:

NOTICE OF INTENT TO REQUEST SUSPENSION
OF ILLINOIS DRIVER’S LICENSE

 

 
   
     

Este es un aviso muy importante. Si usted no entiende este aviso, comuniquese con el Centro
de Servicio al Consumidor en la Seccion de Manutencion de Ninos a 1-800-447-4278, donde le
podran explicar este aviso. Personas que usan teletipo (TTY) deben llamar a 1-800-526-5812.

This {s an important notice. If you do not understand this notice, contact the Child Support
Customer Service Call Center at 1-800-447-4278 who can explain it to you. Persons with a TTY
Gevice may call 1-800-526-5812.

IF YOU FAIL TO TAKE ACTION WITHIN 15 DAYS FROM THE DATE OF THIS NOTICE, YOUR DRIVER’S LICENSE
MAY BE SUSPENDED.

 

In accordance with Article X of the I]]inois Public Aid Code (305 ILCS 5/10), the Illinois Vehicle
Code (625 ILCS 5/6) and 89 I11inois Administrative Code 160.70, you are hereby notified that the
Illinois Department of Healthcare and Family Services (HFS) will be notifying the Secretary of State
to suspend your Illinois Driver’s License. This action is being taken because you failed to make
payments on the following chtid support order(s):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Docket Number(s): IV-D Case Number(s): Docket Number(s): IV-D Case Number(s):
C01166815
As of _09/30/20i17_, there is now due the sum of $__240,579,.00. This balance may not include all

of the interest that you owe.

You have the ability to prevent the suspension of your driver’s license if, within 15 days of this
notice, you:

1. Pay the past due support in full by sending payment with the attached payment instruction
sheet to the address on the payment instruction sheet.

2. Contact us at 1-800-447-4278, or via e-mail at HFS. OCSSOLUCI I Linois.gov to enter into an
acceptable payment agreement with HFS. Please note any payment agreement made with HFS does
not act as a modification of the terms of the existing order(s) listed above.

3. Send a written request for a hearing on the amount owed to the address at the top of this
form.

Include a copy of this notice with your payment or request for a hearing. If you are unable to make
payment in full at this time, you must call us at 1-800-447-4278 within 15 days from the date of
this notice.

REMEMBER, IF YOU FAIL TO TAKE ACTION WITHIN 15 DAYS FROM THE DATE OF THIS NOTICE, YOUR DRIVER’S
LICENSE MAY BE SUSPENDED.

110517 C01166815 147375596 147375703 04D001943
HFS 3594 (R-12-14) IL478-2706
(SEQ: 105F ) E20
Case: 1:20-cv-06006 Document #: 1-29 Filed: 10/08/20 Page 3 of 3 PagelD #:138

IH

PAYMENT INSTRUCTION SHEET

ftit! STOP freett

If you are matling a request for a hearing, 00 NOT use this sheet.

THIS SHEET IS ONLY A PAYMENT INSTRUCTION SHEET. DO NOT USE FOR ANY OTHER PURPOSE.

You must send your child support payment to:

IL Dept. of Healthcare and Family Services
State Disbursement Unit ~ DLU

PO Box 4614

Caro] Stream IL 60197-4614

In order for your payment to be processed correctly, please return this form with your payment.

Make your check or money order payabte to: [llinets State Disbursement Unit

NCP Name: RAYMOND N. ERVIN HFS 3594
NCP Rin: 147375703

If this payment is for more than one docket, tell us how much you're paying on each docket.

Decket Number(s) Issuing County Where Payment. Amount Name of the Custodial

Order Issued

Parent

 

 

 

 

Other Payment Options: =

An @asy and secure way for child support obligors to make their
required child support payments online using a credit card. Obiitgors
Visa, MasterCard and
Discover are accepted. A processing fee will be charged. Tha fee
schedule is: Payments of $0 - $500.00 - a Flat Rate fee of $14.95.
Payments of $500.01 or more - a Percentage Rate of 2.95%. It can take
up to 7 business days before your payment is posted to your child

will have to register to use this service.

support account.

AN easy and secure way for child support obligors to establish
Obligors will have to
register to use this service and pay a one-time registration fee of
$2.50. There is a validation period to verify the checking or savings
account. It can take up to 5 business days before your payment 18

automated payments (weekly, bi-weekly etc).

posted to your child support account.

Pp by P -_1-886§-645-634

There is a registration process for first time users. Once registered,
obligors can make payments on-line using Visa, MasterCard or Discover.
A processing fee will be charged. The fee schedule is: Payments of
$O - $500.00 - a Flat Rata fee of $14.95. Payments of $500.01 or more

- a Percentage Rate of 2.95%. It can take up to 7 business days before

your payment is posted to your child support account.

Out of State Cases/Payments: If you previously made or are currently making child support payments

to a location in another state, you should resume or continue to do so.

110517 CO1166815 147373596 1473757903

(Seal 06RD E21]

040001943

 
